COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-15-01101-CR
Style:                   Quentin Lionel Laws v. The State of Texas
Date motion filed*:      March 30, 2016
Type of motion:          Second Motion for Extension of Time to File Pro Se Anders Response
Party filing motion:     Pro se appellant
Document to be filed:    Anders Response

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   March 15, 2016
       Number of extensions granted:            1         Current due date: April 15, 2016
       Date requested:                      N/A (30 days from granting of motion)

Ordered that motions are:
       Granted
             If document is to be filed, document due: May 5, 2016.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s second motion for an extension of time to file his pro se Anders response
       is granted because the trial clerk filed confirmation of delivery of the records to the
       pro se appellant on March 2, 2016. However, appellant is warned that no further
       extensions will be granted absent extraordinary circumstances, and if his response
       is not filed by May 5, 2016, the Clerk of this Court may mark this case ready for
       submission without appellant’s pro se Anders response.

Judge’s signature: /s/ Evelyn V. Keyes
                                                                 Court

Date: April 5, 2016


November 7, 2008 Revision